                          UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,                        :            Case No. 3:18-cr-139
                                                 :
               Plaintiff,                        :            Judge Thomas M. Rose
                                                 :
v.                                               :
                                                 :
DENNIS MAYORQUIN-ROMERO,                         :
                                                 :
               Defendant.                        :


        AMENDED ENTRY AND ORDER GRANTING MOTION IN LIMINE RE
                    “DURESS”/ “NECESSITY” (DOC. 34)


       This case is before the Court on the Motion in Limine re “Duress”/“Necessity” (Doc. 34)

filed by Plaintiff United States of America. The United States moves for an order precluding

Defendant Dennis Mayorquin-Romero from introducing evidence at trial concerning the economic

and social conditions in Honduras, his native country. Defendant opposes the Motion in Limine.

On March 13, 2019, the Court held a hearing on the Motion in Limine, at which the parties

presented oral argument and Defendant testified regarding the circumstances that caused him to

flee from Honduras to the United States.

       Defendant is charged with violating 8 U.S.C. § 1326 based on allegations that he is an alien

who was removed from the United States, whose removal was subsequent to a felony conviction,

and thereafter found in the United States, without having obtained express consent from the

Secretary of Homeland Security to reapply for admission to the United States. The conditions in

Honduras are not relevant to the elements of the charged offense.

       The parties agree that the issue before the Court is whether Defendant can present sufficient

evidence at trial to state a prima facie case for an affirmative defense of duress or necessity. At

the hearing, Defendant elected to testify, in lieu of a proffer of evidence through his attorney, as

to the facts supporting his assertion of that affirmative defense.
